United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
SMITHSONIAN INSTITUTION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1226
Issued: January 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2007 appellant filed a timely appeal from the January 11, 2007 decision of
the Office of Workers’ Compensation Programs denying modification of its August 1, 2006
decision, which denied her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an irritation of the
Guyon’s canal in her right wrist as a result of her accepted employment injury, thereby resulting
in an ulnar release surgery.
FACTUAL HISTORY
On May 11, 2004 appellant, then a 58-year-old financial administrator, filed a traumatic
injury claim alleging that on March 4, 2003 she tripped and fell on the sidewalk while walking
from her office to another building of the employing establishment. She alleged that she broke

her right hand, arm, wrist and fingers and bruised her knee and hip. On August 12, 2004 the
Office accepted her claim for fracture of the little finger of her right hand.
In a report dated August 7, 2004, Dr. Ricardo Pyfrom, a Board-certified orthopedic
surgeon, provided an overview of appellant’s right hand evaluation and treatment. He first saw
appellant on May 15, 2003 for complaints of right hand pain. Appellant was in a splint for one
week and a cast for two weeks following her accepted injury and felt pain and stiffness from the
time of their removal. Her physical therapist noted that she had pain radiating from the small
finger of her hand up to the shoulder and had swelling. A cortical steroid injection did not
alleviate appellant’s symptoms. Dr. Pyfrom’s May 15, 2003 examination revealed that the
proximal interphalangeal (PIP) joint of the small finger was tender and could flex only to
60 degrees. Radiographs showed a fracture at the right fifth metacarpal base and a comminuted
displaced fracture of the right middle phalanx of fifth finger. Dr. Pyfrom recommended that
appellant follow up with her original orthopedist for treatment options, including no intervention,
arthroplasty and arthrodesis of the PIP joint.
On May 29, 20031 Dr. Pyfrom stated that appellant continued to have pain from her small
finger to her forearm on the ulnar side of the hand and that flexion at the PIP joint was to
65 degrees. On June 30, 2003 he noted that the new x-rays showed that all of the fractures had
healed. Dr. Pyfrom found that there was tingling and a positive Tinel’s sign at Guyon’s canal in
the right wrist. He opined that appellant had a post-traumatic ulnar entrapment over the right
wrist at Guyon’s canal and recommended an electromyogram (EMG) and nerve conduction
velocity test to confirm the nerve entrapment.
On October 16, 2003 Dr. Pyfrom reported that an EMG conducted on July 31, 2003
revealed no radiculopathy, plexopathy or entrapment neuropathy. He stated that appellant
continued to have the same symptoms and had developed a Wartenberg sign in the right small
finger. Dr. Pyfrom diagnosed post-traumatic ulnar neuropathy despite the EMG findings. On
November 3, 2003 he stated that injections had not successfully treated the condition. A
June 30, 2004 EMG revealed mild distal ulnar nerve irritation at Guyon’s canal, but no evidence
of carpal tunnel syndrome or nerve entrapment.
Reporting on his August 5, 2004 examination, Dr. Pyfrom stated that appellant continued
to have symptoms of tingling, numbness and pain in the fingers and occasional swelling of the
arm. He noted that the symptoms followed the ulnar nerve distribution and that appellant had a
negative Tinel’s sign at the cubital tunnel, but a positive Tinel’s sign at Guyon’s canal.
Dr. Pyfrom diagnosed distal ulnar entrapment at Guyon’s canal in the right wrist. He opined that
the condition was related to her accepted employment injury because she had no similar
symptoms prior to her fall. Dr. Pyfrom stated that it was “within a reasonable degree of medical
certainty that this [condition was] etiologically related to the injury of March 4, 2003” and
recommended a release of the nerve at the right wrist.
On November 24, 2004 Dr. Pyfrom sought authorization to perform ulnar release
surgery, which was conducted on October 12, 2004. On December 6, 2004 the Office referred
1

The report states that the date of the examination was in 2004, however, the context makes clear that it occurred
in 2003.

2

appellant’s file to the Office medical adviser for a determination of whether the surgery and
resulting physical therapy should be authorized. The Office medical adviser found that
appellant’s ulnar nerve irritation was unrelated to the accepted employment injury. He stated
that the accepted fracture of the right little finger was a bony injury and did not involve the wrist
or nerves at the wrist. The medical adviser noted that there was no diagnostic evidence of
neuropathy at the wrist and no indication for the surgical procedure to be performed. He found
that appellant could work without restrictions as the accepted fracture had healed.
On March 2, 2005 the Office referred appellant for a second opinion on her right hand
condition. On March 31, 2005 Dr. Taghi Kimyai-Asadi, a Board-certified neurologist, examined
appellant and reviewed the results of a prior electrodiagnostic study.2 He noted that the study
revealed normal distal latencies and conduction velocities, but that the needle examination
showed denervation in the small muscle of the right hand at the thenar and hypothenar
eminences. Dr. Kimyai-Asadi reported that appellant had tenderness over the right hand and
forearm and inconsistent sensory deficit to pinprick on the first three digits and the thenar
eminence muscle of the palm. He also noted that appellant could not bend the distal
interphalangeal (DIP) joint of the right little finger. Dr. Kimyai-Asadi stated that appellant’s
fractures had healed, but noted that there was evidence of injury to the long flexor tendon of the
fifth finger because she was unable to bend it. He stated that appellant’s sensory losses on her
fingers were subjective and that he could not find any evidence of active or residual nerve injury
to the hand. Dr. Kimyai-Asadi stated that there was a “possibility of axonal injury to palmar
branches of the ulnar and median [nerves] at the time of injury.” He did not have enough
information to explain appellant’s surgery as there was no nerve conduction or distal latency
abnormality in her previous electrodiagnostic studies and he did not have a copy of the operating
report. However, Dr. Kimyai-Asadi also stated that “the operation was consequent to hand
injury and should be accepted as resulting from it.” He found no objective evidence to
substantiate appellant’s forearm, arm, shoulder or knee pains. Dr. Kimyai-Asadi ordered a nerve
conduction study and an electromyographic study of the upper right extremity and found that
there was no evidence of ulnar neuropathy and that the studies were normal except for “reduced
interference pattern in all muscles due to poor activation.” He stated that the clinical results
indicated that appellant had “recovered from the reported axonal injuries.”
On August 17, 2005 the Office updated appellant’s claim to include fifth metacarpal
fracture and right shoulder biceps strain. On October 4, 2005 the Office asked the Office
medical adviser for his opinion on whether the condition of Guyon’s canal irritation was related
to appellant’s accepted employment injury. On October 12, 2005 the Office medical adviser
opined that the Guyon’s canal irritation was not related to the work injury. He stated that the
June 30, 2004 EMG, which revealed nerve irritation at the wrist, was not sufficient to establish a
causal relationship with the injury that occurred in March 2003, especially given the normal
EMG results obtained in July 2003. The Office medical adviser stated that the nerve release
surgery should not be authorized.
On November 23, 2005 EMG and nerve conduction studies revealed moderate chronic
C7, C8 and T1 radiculopathy bilaterally.
2

It is unclear whether he reviewed the July 2003 or the June 2004 study.

3

By decision dated December 1, 2005, the Office denied appellant’s claim for her Guyon’s
canal condition. The Office found that Dr. Pyfrom had not provided a well rationalized and
detailed report establishing the causal relationship between her wrist condition and resultant
ulnar release and the accepted employment injury.
On March 20, 2006 appellant requested reconsideration of the Office’s December 1, 2005
decision. She stated that her fall injured her shoulder and caused nerve damage that affected her
arm and fingers. Appellant attached an October 6, 2005 magnetic resonance imaging (MRI) scan
of her cervical spine, which revealed spondylitic and discogenic changes at C5-6 and C6-7 with
encroachment on the neural foramina bilaterally.
On March 8, 2004 Dr. Pyfrom stated that the EMG of July 31, 2003 may have been
conducted to soon after the injury to document the problem with the nerve, but that the June 30,
2004 EMG clearly showed the irritation. He stated that an initially negative EMG was not
conclusive because it can take some time before a nerve test will show a problem and nerve tests
yield false negatives as much as 15 percent of the time even in commonly tested areas.
Dr. Pyfrom stated that appellant had nerve symptoms from the first time he saw her and that the
June 30, 2004 EMG only confirmed what had been clinically diagnosed from the beginning. He
noted that the fractured fifth metacarpal was adjacent to the ulnar nerve in the hand. Dr. Pyfrom
opined that the nerve problems were the result of her fall on her hand and wrist. An MRI scan
conducted on March 30, 2006 revealed no abnormalities in appellant’s right elbow.
On June 8, 2006 the Office asked Dr. Kimyai-Asadi to clarify his opinion. The Office
noted that Dr. Kimyai-Asadi found both that the surgery was related to the employment injury
and that he did not have enough information to explain the need for the 2004 surgery. The
Office also asked whether the Guyon’s canal condition was causally related to the accepted
conditions and whether the October 2004 surgery was warranted. It provided Dr. Kimyai-Asadi
the statement of accepted facts, which did not include the new accepted conditions, the operation
report and other medical documents.
On June 12, 2006 Dr. Kimyai-Asadi stated that he had been unable to review the
electrodiagnostic studies that were suggestive of irritation of the ulnar nerve, but noted that this
was “not an actual electrodiagnostic finding or diagnosis.” He stated that Guyon’s canal
syndrome is a specific neurological entrapment syndrome with clear electrodiagnostic findings.
Without seeing electrodiagnostic reports comparing the right ulnar nerve with other nerves,
Dr. Kimyai-Asadi could not state whether there was ulnar nerve entrapment. He offered to
review the 2003 and 2004 studies to determine the objective presence of ulnar nerve entrapment
at those times. Dr. Kimyai-Asadi explained that he previously found that the ulnar release
surgery was related to the hand injury because Dr. Pyfrom conducted the operation after
appellant had fractured her fifth metacarpal and phalanx, which were injuries sufficient to cause
“local ulnar nerve injuries distal to Guyon’s canal.” He stated that, if the electrodiagnostic
studies showed ulnar nerve injuries, the surgery should be accepted. If they did not show
objective nerve injury, Dr. Kimyai-Asadi could not reach a conclusion himself and Dr. Pyfrom’s
opinion should be accepted.
By decision dated August 1, 2006, the Office denied modification of the December 1,
2005 decision. It found that the record failed to establish a causal relationship between the

4

diagnosed Guyon’s canal syndrome and ulnar release and the employment injury. The Office
noted that Dr. Kimyai-Asadi stated in his amended report that the syndrome had “clear
electrodiagnostic findings” and that he could not base any findings on “vague reports of nerve
irritation” without seeing the actual studies. The Office found that the record did not contain the
diagnostic findings Dr. Kimyai-Asadi indicated.
On September 1, 2006 appellant submitted a request for reconsideration. In response to
the Office’s finding that the record did not contain the electrodiagnostic evidence sought by
Dr. Kimyai-Asadi she attached EMG and nerve conduction study reports that were previously of
record.
By decision dated January 11, 2007, the Office denied modification of its August 1, 2006
decision. On review of the evidence, the Office found that the diagnostic studies of July 31,
2003, June 30, 2004 and November 23, 2005 were normal for her claimed condition. It noted
that the November 2005 study indicated chronic cervical and thoracic radiculopathy, but found
that there was no evidence of cervical or thoracic injury related to her accepted employment
injury. The Office found that the weight of the medical evidence rested with Dr. Kimyai-Asadi,
who found appellant’s objective condition to be normal. It stated that Dr. Pyfrom’s opinion did
not explain why appellant’s condition was related to her employment injury as opposed to other
possible causes.
LEGAL PRECEDENT
The Office is not a disinterested arbiter but rather performs the role of adjudicator on the
one hand and gatherer of the relevant facts and protector of the compensation fund on the other, a
role that imposes an obligation on the Office to see that its administrative processes are
impartially and fairly conducted.3 Although the claimant has the burden of establishing
entitlement to compensation, the Office shares responsibility in the development of the
evidence.4 Once the Office starts to procure medical opinion, it must do a complete job.5 The
Office has the responsibility to obtain from its referral physician an evaluation that will resolve
the issue involved in the case.6
ANALYSIS
The Office referred appellant to Dr. Kimyai-Asadi, a Board-certified neurologist, for the
purpose of determining the condition of her right hand and whether her October 2004 ulnar nerve
release surgery was causally related to her employment injury. In Dr. Kimyai-Asadi’s first
report, dated March 31, 2005, he noted that an electrodiagnostic study revealed normal distal
latencies and conduction velocities and denervation in the small muscle of the right hand at the
3

Thomas M. Lee, 10 ECAB 175 (1958).

4

William J. Cantrell, 34 ECAB 1233 (1983); Gertrude E. Evans, 26 ECAB 195 (1974).

5

William N. Saathoff, 8 ECAB 769 (1956).

6

Mae Z. Hackett, 34 ECAB 1421, 1426 (1983); Richard W. Kinder, 32 ECAB 863, 866 (1981) (noting that the
report of the Office referral physician did not resolve the issue in the case).

5

thenar and hypothenar eminences. He reported that appellant had tenderness over the right hand
and forearm and inconsistent sensory deficit to pinprick on the first three digits and the thenar
eminence muscle of the palm. Dr. Kimyai-Asadi found that she could not bend the DIP joint of
the right little finger, which was evidence of injury to the long flexor tendon of the fifth finger, as
all of the fractures had healed. He stated that appellant’s sensory losses on her fingers were
subjective and that he could not find any evidence of active or residual nerve injury to the hand,
but also found that there was a “possibility of axonal injury to palmar branches of the ulnar and
median [nerves] at the time of injury.” Dr. Kimyai-Asadi stated that he did not have enough
information to explain appellant’s surgery. Because there was no nerve conduction or distal
latency abnormality in the electrodiagnostic study he reviewed and he did not have a copy of the
operating report. However, he also stated that “the operation was consequent to hand injury and
should be accepted as resulting from it.” Dr. Kimyai-Asadi found that there was no objective
evidence to substantiate appellant’s current forearm, arm, shoulder or knee pains and that the
clinical results indicated that she had “recovered from the reported axonal injuries.” His nerve
conduction and electromyographic studies found that there was no current evidence of ulnar
neuropathy and that the studies were normal except for “reduced interference pattern in all
muscles due to poor activation.”
On June 8, 2006 the Office asked Dr. Kimyai-Asadi to clarify his opinion. It noted that
he stated that he did not have enough information to explain the need for the 2004 surgery but
then found that the surgery was related to the employment injury. The Office asked whether the
Guyon’s canal condition was causally related to the accepted conditions and whether the
October 2004 surgery was warranted. It provided Dr. Kimyai-Asadi the statement of accepted
facts, the operation report and other medical documents. The Board notes that the only statement
of accepted facts in the record does not contain the updated accepted conditions.7
On June 12, 2006 Dr. Kimyai-Asadi explained that he previously found that the surgery
was related to the hand injury because Dr. Pyfrom conducted the operation after appellant had
fractured her fifth metacarpal and phalanx, injuries that were sufficient to cause “local ulnar
nerve injuries distal to Guyon’s canal.” He stated that, if the electrodiagnostic studies showed
ulnar nerve injuries, the surgery should be accepted and if they did not show objective nerve
injury the Office would have to rely on Dr. Pyfrom’s opinion as he would be unable to reach a
conclusion himself. Dr. Kimyai-Asadi stated that he had not been provided the actual
electrodiagnostic studies that were referenced in the medical reports. He noted, however, that
irritation of the ulnar nerve is “not an actual electrodiagnostic finding or diagnosis” as Guyon’s
canal syndrome is a specific neurological entrapment syndrome with clear electrodiagnostic
findings. Dr. Kimyai-Asadi stated that he could not provide an opinion on the presence of ulnar
nerve entrapment without seeing electrodiagnostic reports that compared the right ulnar nerve
with other nerves. He offered to review the 2003 and 2004 studies to determine the objective
presence of ulnar nerve entrapment at those times.
The Board finds that, while Dr. Dr. Kimyai-Asadi’s reports do establish that appellant
does not currently have Guyon’s canal syndrome symptoms related to her accepted employment
7

See Bertha J. Soule, 48 ECAB 314 (1997) (noting the importance of an accurate and up-to-date statement of
accepted facts).

6

injury, they do not resolve the issue of whether appellant had this condition prior to her
October 2004 surgery. In his first report, Dr. Kimyai-Asadi found that there was a possibility of
axonal injury as a result of her fall in March 2003, but he did not provide a firm diagnosis.
Because this statement is speculative and equivocal in nature, it is of little probative value.8 In
Dr. Kimyai-Asadi’s supplemental report, he stated that he could not provide a diagnosis of
Guyon’s canal syndrome without seeing the 2003 and 2004 EMG and nerve conduction studies.
However, the Office did not provide him with the opportunity to review these reports, so he did
not make any final determinations. The Board notes that Dr. Kimyai-Asadi did review one
electrodiagnostic study as part of his first report and found that it presented no evidence of ulnar
entrapment. However, this is not necessarily probative as it is unclear which report he reviewed
and it is uncontested that the 2003 report showed no evidence of ulnar entrapment. Dr. KimyaiAsadi’s supplemental report stated that the Office should accept Dr. Pyfrom’s opinion on causal
relation if the electrodiagnostic tests were negative. However, he provided no medical
explanation for this opinion and so it is of no probative value.9 The Board finds that the second
opinion reports did not resolve the issue of whether appellant has Guyon’s canal syndrome and
whether it is causally related to her accepted injury.
CONCLUSION
The Board finds that this case is not in posture for a decision on the merits of the case.
Additional development of the medical evidence is warranted. After such development as may
be necessary, the Office shall issue an appropriate final decision on appellant’s claim for
Guyon’s canal irritation.

8

Kathy A. Kelley, 55 ECAB 206 (2004).

9

Brenda DuBuque, 55 ECAB 212 (2004).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 11, 2007 is set aside and the case is remanded for further
action consistent with this opinion.
Issued: January 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

